Citation Nr: 1812166	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  12-11 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a September 2012 hearing.  A transcript of the hearing is associated with the Veteran's claims file.  

This matter was remanded by the Board to the Agency of Original Jurisdiction (AOJ) for further development in June 2012, October 2014, January 2017, and November 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Audiometric examinations correspond to no greater than a level V hearing loss for the right ear and a VIII for the left ear.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.383, 4.1, 4.7, 4.85 (Diagnostic Code 6100), 4.86 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Tables VI, VII.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Table VI is used to determine the Roman numeric designation, based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  See id. 

Where there is an exceptional pattern of hearing impairment, a rating based on puretone thresholds alone may be assigned (Table VIA).  This alternative method for rating hearing loss disability may be applied if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher.  38 C.F.R. § 4.86(a).  It may also be applied if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86(b).  In second case, the Roman numeral will then be elevated to the next higher Roman numeral.  See id.  When an exceptional pattern applies, the method producing the highest Roman numeral should be used.  See id.   Each ear is to be evaluated separately under this part of the regulations.

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).


Analysis

In determining the severity of the Veteran's bilateral hearing loss disability, the Board considered the Veteran's statements about his hearing loss, applicable hearing testing during the period at issue, and other pertinent examination findings and medical opinions of record.   In November 2017, VA obtained an addendum opinion from an audiologist identifying all valid hearing test results in the record for rating purposes.  The audiologist opined that hearing loss examinations in February 2008, July 2010, and August 2015 are consistent with normative data based on puretone threshold averages for both ears, and the results therein obtained can be used for rating purposes.   The audiologist opined that the other examinations of record either did not complete speech testing, did not use the Maryland CNC word list, and/or are not consistent with normative data based on puretone threshold averages and cannot be used for rating purposes.   See also January 2010 and February 2012 VA hearing loss examiners' opinions (indicating the test results were not entirely reliable or appropriate).

Of the three pertinent examinations for rating purposes, the Board finds that the August 2015 VA hearing loss examination and test results shows the most severe hearing loss as measured by word recognition scores and puretone thresholds.   Upon the Veteran's August 2015 VA audiological examination puretone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
60
65
65
70
Left
80
90
90
95

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 65 decibels in the right ear and 89 decibels in the left ear.  The speech recognition scores using the Maryland CNC word list were 88 percent for the right ear and 68 percent for the left ear.



Applying the test results of the August 2015 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of level III for the right ear, and level VII for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations of III and VII to Table VII, the result is a 20 percent rating for the Veteran's bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

However, the alternative method for rating hearing loss disability for an exceptional pattern of hearing impairment, 38 C.F.R. § 4.86, is applicable to the August 2015 VA examination results for both ears.  Specifically, the puretone thresholds at each of the four specified frequencies is 55 decibels or more for each ear.  38 C.F.R. § 4.86(a).  Applying Table VIA, the Ratings Schedule results in Roman numeric designation of V for the right ear and VIII for the left ear.  Applying the Roman numeric designations of V and VIII to Table VII, the result is a rating of 30 percent for the Veteran's bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

The Board finds there are no other audiometric test results for the appeal period that indicates the Veteran's hearing loss was more severe and complies with the requirements of 38 C.F.R. § 4.85 for rating purposes.  Neither the Veteran nor his representative have cited such evidence in support of a higher rating on appeal or otherwise indicated that further development would produce such evidence.  See, e.g., February 2018 Appellate Brief.  Accordingly, the Board finds that the evidence of record does not support a rating in excess of 30 percent.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).



ORDER

Entitlement to a disability rating in excess of 30 percent for bilateral hearing loss is denied.  





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


